432 F.2d 1012
UNITED STATES of America, Plaintiff and Appellee,v.Paul Dall ISOM and Albert Arnold Orndoff, Appellants.
Nos. 25581, 25582.
United States Court of Appeals, Ninth Circuit.
Nov. 9, 1970.

Appeal from the United States District Court for the Eastern District of California; M. D. Crocker, Judge.
Donald H. Hazel, Sanger, Cal.  (argued) on 25581, Eugene W. Krum, Sanger, Cal.  (argued) on 25582, for appellant.
Richard V. Boulger, Asst. U.S. Atty.  (argued), Dwayne Keyes, U.S. Atty., Fresno, Cal., for appellee.
Before CHAMBERS, DUNIWAY and KILKENNY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is reversed for the reason that there was not enough evidence of dominion and control by the defendants to sustain the conviction.


2
Cf. Williams v. United States, 9 Cir., 418 F.2d 159.